Citation Nr: 1524426	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-25 371	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for mechanical low back strain.



REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to September 1999.

This case came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the RO in Chicago, Illinois.

A videoconference hearing was held in May 2014 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board adjudicated this claim in a May 8, 2015 decision.

The Board since has learned, however, that the Veteran withdrew his appeal prior to that decision.  The Board was unaware of this fact when previously adjudicating this appeal.  The Board will therefore VACATE that prior Board decision, and DISMISS the Veteran's appeal, due to lack of jurisdiction.


FINDINGS OF FACT

On May 7, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2014).

On May 8, 2015, the Board issued a decision granting the Veteran's claim for an increased rating for a service-connected back disability.  However, on May 7, 2015, one day prior to that decision, the Board had received a letter dated on May 1, 2015 from the Veteran's representative, in which he indicated that the Veteran was withdrawing his appeal for an increased rating in excess of 20 percent for mechanical low back strain.  Unfortunately, this letter was not associated with the claims file prior to the issuance of the Board's May 8, 2015 decision.

Due to the withdrawal of his appeal prior to the Board's May 8, 2015 decision, the Board had no jurisdiction to adjudicate the merits of his claim in May 2015.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.204(b)(3) (2014). Thus, the Board's decision on May 8, 2015 is hereby vacated.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The Board's May 8, 2015 decision is VACATED.

The appeal is dismissed.




		
KELLI A. KORDICH 
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


